Citation Nr: 1007789	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-01 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
adjustment disorder with depressed mood.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1972 to June 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in record.

In September 2007, the Board remanded the case for additional 
development.  In January 2009, the Board denied the claim.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order, dated in September 2009, the Court granted a Joint 
Motion to Remand of the parties, the VA Secretary and the 
Veteran, vacated and remanded the case to the Board for 
readjudication consistent with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

To ensure compliance with the Court's Order, additional 
development is necessary under the duty to assist.  38 C.F.R. 
§ 3.159(c)(4).



Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA psychiatric 
examination to determine the current 
level of occupational and social 
impairment due to the service-connected 
adjustment disorder with depressed 
mood.  

The examiner is to address whether the 
symptomatology encompasses: 

Occupational and social impairment with 
deficiencies in most areas, such as 
work, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function   
independently, appropriately and 
effectively;   impaired impulse control 
(such as unprovoked   irritability with 
periods of violence); spatial   
disorientation; neglect of personal 
appearance and   hygiene; difficulty in 
adapting to stressful   circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships. 

The claims folder should be made 
available to the examiner for review.  






2. After the above development is 
completed, adjudicate the claim for an 
initial rating higher than 50 percent 
for adjustment disorder with depressed 
mood and whether an initial higher 
rating for adjustment disorder with 
depressed mood is warranted on an 
extraschedular basis.  If the benefit 
sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


